FILED
                           NOT FOR PUBLICATION
                                                                             JUN 22 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CECILIA BALDAZO,                                 No. 14-15840

              Plaintiff - Appellant,             D.C. No. 3:12-cv-00532-LRH-
                                                 VPC
 v.

ELKO COUNTY, ex rel., its Sheriff’s              MEMORANDUM*
Department; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                             Submitted June 14, 2016**
                              San Francisco, California

Before: CLIFTON and IKUTA, Circuit Judges and LAMBERTH,*** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Royce C. Lamberth, Senior District Judge for the U.S.
District Court for the District of Columbia, sitting by designation.
      Cecilia Baldazo appeals from the district court’s order granting summary

judgment to Elko County, Marvin Morton, Rick Keema, and Brad Hester, on

Baldazo’s claims for discrimination and retaliation under Title VII of the Civil

Rights Act, 42 U.S.C. § 2000e et seq. and 42 U.S.C. § 1983, and for common law

negligence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not err in considering the arbitration award and record,

which are admissible evidence for purposes of summary judgment. See Alexander

v. Gardner-Denver Co., 415 U.S. 36, 59–60 (1974). Because the defendants’

motion for judgment on the pleadings and summary judgment was timely under

Rule 56(b) of the Federal Rules of Civil Procedure, Baldazo was on notice that the

merits of her claims were at issue. Even if Baldazo’s opposition to summary

judgment were construed as a motion under Rule 56(d) of the Federal Rules of

Civil Procedure, Baldazo failed to show how “additional discovery would have

precluded summary judgment,” Qualls v. Blue Cross of Cal., Inc., 22 F.3d 839,

844 (9th Cir. 1994) (emphasis omitted), and therefore the district court did not

abuse its discretion in proceeding to consider the merits of the defendants’ motion.

      Finally, the defendants provided a legitimate non-discriminatory reason for

terminating Baldazo, namely that she was untruthful and insubordinate, and

introduced the arbitration award and record as supporting evidence. Baldazo failed


                                          2
to produce evidence that defendants’ reason was pretextual. See Aragon v.

Republic Silver State Disposal Inc., 292 F.3d 654, 658–59 (9th Cir. 2002).

Accordingly, the district court did not err in granting summary judgment to the

defendants.

AFFIRMED.




                                         3